                  Case 20-10343-LSS       Doc 1959      Filed 01/19/21     Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


    In re:                                                  Chapter 11

    Boy Scouts of America and                               Case No. 20-10343 (LSS)
    Delaware BSA, LLC,1                                     (Jointly Administered)

                           Debtors.                         Re: Docket Nos. 481 and 607


    NOTICE OF RATE INCREASE OF KRAMER LEVIN NAFTALIS & FRANKEL LLP
    AS COUNSEL FOR THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS

             1.    Pursuant to the Order Approving the Retention and Employment of Kramer Levin

Naftalis & Frankel LLP as Counsel to the Creditors’ Committee Nunc Pro Tunc to March 4, 2020,

entered May 11, 2020 [Docket No. 607] (the “Retention Order”), the law firm of Kramer Levin

Naftalis & Frankel LLP (“Kramer Levin”) herby submits this notice of rate increase.

             2.    In accordance with ordinary practice and as described in the Application of the

Official Committee of Unsecured Creditors, Pursuant to Sections 328 and 1103 of the Bankruptcy

Code and Federal Rule of Bankruptcy Procedure 2014 for an Order Approving the Retention and

Employment of Kramer Levin Naftalis & Frankel LLP as Counsel to the Committee Nunc Pro

Tunc to March 4, 2020 [Docket No. 481], billing rates for partners and associates, as well as

paraprofessionals, will change effective as of January 1, 2021. Kramer Levin’s hourly billing rates

effective as of January 1, 2021, are as follows:




1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtors’ federal tax
identification number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The
Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, TX 75038.
              Case 20-10343-LSS        Doc 1959       Filed 01/19/21   Page 2 of 3




                         Billing Category           Range
                         Partners                   $1,110 - $1,575
                         Counsel                    $1,105 - $1,525
                         Special Counsel            $1,105
                         Associates                 $615 - $1,090
                         Paraprofessionals          $395 - $445


       3.      Kramer Levin and the Official Committee of Unsecured Creditors in these chapter

11 cases (the “Creditors’ Committee”) have not agreed to any variations from, or alternatives to,

Kramer Levin’s standard billing arrangements.

       4.      Pursuant to the Retention Order, Kramer Levin is providing ten (10) business days’

notice of the increase in rates to the Debtors, the Creditors’ Committee, the Tort Claimants’

Committee, the Future Claimants’ Representative, and the U.S. Trustee, in addition to filing this

notice with the Court.




                                                2
             Case 20-10343-LSS       Doc 1959     Filed 01/19/21   Page 3 of 3




Dated: January 19, 2021

                                                  /s/ Rachael L. Ringer
                                                  Rachael L. Ringer
                                                  Kramer Levin Naftalis & Frankel LLP


Respectfully submitted,

REED SMITH LLP

/s/ Katelin A. Morales
Kurt F. Gwynne (No. 3951)
Katelin A Morales (No. 6683)
1201 N. Market Street, Suite 1500
Wilmington, DE 19801
Telephone: (302) 778-7500
Facsimile: (302) 778-7575
E-mail: kgwynne@reedsmith.com
E-mail: kmorales@reedsmith.com

KRAMER LEVIN NAFTALIS & FRANKEL LLP
Thomas Moers Mayer, Esquire
Rachael Ringer, Esquire
Jennifer Sharret, Esquire
Megan Wasson, Esquire
1177 Avenue of the Americas
New York, NY 10036
Telephone: (212) 715-9100
Facsimile: (212) 715-8000
E-mail: tmayer@kramerlevin.com
E-mail: rringer@kramerlevin.com
E-mail: jsharret@kramerlevin.com
E-mail: mwasson@kramerlevin.com

Counsel to the Official Committee of Unsecured Creditors




                                              3
